Citation Nr: 1027762	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to December 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  In June 2010, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  At that hearing, the Veteran submitted additional medical 
evidence with respect to his claim directly to the Board, 
accompanied by a waiver of RO consideration.  Nevertheless, in 
view of the action taken below, initial consideration of that 
evidence by the RO should be undertaken.

The record shows that the Veteran has been diagnosed with and 
treated for liver disease, which has been causally related to the 
hepatitis C for which he seeks service connection.  The Board 
finds that the evidence raises an implicit claim of service 
connection for liver disease, to include as secondary to 
hepatitis C.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (holding that the Board must consider all theories of 
entitlement raised either by the claimant or by the evidence of 
record).  As that claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim.

The Veteran, in written statements and testimony before the 
Board, contends that he contracted hepatitis C from unsterilized 
inoculation guns used to administer shots during his service 
entrance examination in April 1967.

The Board observes VA has recognized that risk factors for 
hepatitis C include intranasal cocaine and intravenous drug use, 
blood transfusions before 1992, hemodialysis, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades.  VBA Letter 211B (98-110) (November 
30, 1998).

The Veteran's service medical records do not contain any 
complaints or clinical findings of hepatitis C.  Nor do those 
records show any of the hepatitis C risk factors listed above.  
However, those records show that, at the time the Veteran entered 
service, he was administered vaccinations against smallpox, 
typhoid, tetanus, and typhus.  Those records also show that, 
prior to enlisting in the military, he underwent two surgeries 
and received injection therapy to treat a ruptured thigh muscle.  
The Veteran continued to seek treatment for left thigh pain while 
on active duty and was ultimately discharged because of that 
condition, which was determined to have preexisted service and to 
have not been aggravated therein.

The Veteran's post-service medical records show that, beginning 
in the early 1990s, he sought treatment for liver problems and 
was diagnosed with hepatitis C in May 1992.  At that time, it was 
noted that the Veteran had a history of intravenous drug use.  
However, he has since denied ever using drugs in that manner.  
The record thereafter shows that the Veteran has suffered from 
recurrent hepatitis C and progressively worsening liver disease 
for which he has required a liver transplant.

Significantly, two private physicians have provided written 
statements, dated in March 2005 and June 2010, which indicate 
that the Veteran's hepatitis C was likely caused by the 
immunizations he received in service.  Additionally, the Veteran 
has submitted medical literature concerning the risk of 
developing hepatitis C from "jet injector" inoculations.  He 
also has submitted a copy of a June 2004 VA Fast Letter 
addressing the alleged relationship between immunization with jet 
injectors and hepatitis C infection.

The Board recognizes that the private physicians' statements 
suggest a nexus between the Veteran's hepatitis C and his period 
of active service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  However, the March 2005 private physician's opinion was 
not supported by a rationale, which weighs against its probative 
value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In contrast, the 
June 2010 private physician did provide a rationale for the 
opinion by noting that the Veteran had not engaged in intravenous 
drug use or taken part in any other behaviors known to increase 
the risk of developing hepatitis C.  In providing that rationale, 
however, the June 2010 private physician did not to address the 
Veteran's post-service medical records reflecting a history of 
intravenous drug use.  Moreover, the Board considers it 
significant that, while the March 2005 physician noted that he 
had reviewed the Veteran's medical history, neither that 
physician nor the one who rendered the June 2010 opinion 
indicated that he had considered all the pertinent evidence in 
the claims folder.  Accordingly, the Board finds that those 
private physicians' opinions, standing alone, are too speculative 
to warrant a grant of service connection.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  To ensure a thorough examination and 
evaluation, the Veteran's condition must be viewed in relation to 
its history.  38 C.F.R. § 4.1 (2009).

Additionally, the Board has considered the medical literature and 
June 2004 VA Fast Letter that the Veteran submitted in an effort 
to demonstrate a link between "jet injection" inoculations and 
hepatitis C.  However, that medical literature and VA 
documentation does not pertain to the specific facts of the 
Veteran's case and, thus, is insufficient to establish the 
required medical nexus opinion for causation.  Mattern v. West, 
12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination that addresses the etiology of his currently 
diagnosed hepatitis C.  In light of the aforementioned evidence, 
it remains unclear whether his hepatitis C was caused or 
aggravated by any aspect of his military service, including his 
receipt of "jet injection" inoculations on entry, or whether 
that disease is related to nonservice-related activities, such as 
the "injection therapy" he received for this left thigh injury 
prior to service or his reported history of intravenous drug use.  
Accordingly, the Board finds that a VA examination and 
etiological opinion is warranted to fairly decide the merits of 
the Veteran's service connection claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested. 

1.  Schedule the Veteran for a VA liver 
examination with the appropriate specialist 
for the purpose of ascertaining the 
approximate date of onset of his hepatitis 
C and the manner in which he likely 
contracted the disease.  The claims folder, 
including the private treating provider's 
June 2010 statement and any other evidence 
received since the issuance of the June 
2007 statement of the case, should be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report should 
reflect that the claims folder was 
reviewed.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile it with all pertinent evidence of 
record, including the statements of the 
Veteran with respect to contracting 
hepatitis C through unsterilized air gun 
vaccinations, his service medical records 
showing a pre-service history of "injection 
therapy" and surgery for a left thigh 
injury, post-service medical records 
reflecting diagnoses of and treatment for 
hepatitis C and related liver problems, and 
a reported history of intravenous drug use; 
which the Veteran now denies.  
Additionally, the VA examiner should 
consider the March 2005 and June 2010 
private physicians' opinions, which 
collectively suggest a nexus between the 
Veteran's hepatitis C and his in-service 
exposure to air gun vaccinations, and the 
medical literature and VA Fast Letter that 
the Veteran has submitted in support of his 
claim.  The examiner should also 
acknowledge and discuss any lay evidence of 
a continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where examiner did 
not comment on Veteran's report of in-
service injury and instead relied on 
absence of evidence in service medical 
records to provide negative opinion).  The 
VA examiner's opinion should specifically 
address the following questions: 

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently diagnosed 
hepatitis C was caused or aggravated 
by his in-service exposure to air gun 
vaccinations?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently diagnosed 
hepatitis C is otherwise related to 
any aspect of his military service, to 
specifically exclude any in-service 
intravenous or other illicit drug use?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


